id office uilc cca-124120-10 ---------------- number release date from ----------------------- sent sunday date pm to --------------------------------------------------------------------------------------------------------------------------- ------------ cc ---------------------------- subject further cites and quote sec_1 the company’s argument that its method of treating these overhead costs had been long utilized and tacitly approved can be answered by saying that consistency does not make it right a failure to clearly reflect income over many years cannot be justified on the grounds of tenure see 42_tc_926 affirmed 357_f2d_656 c a an erroneous method does not become acceptable solely upon the consistent use over an extended period of time 48_tc_190 37_tc_1063 26_tc_301 54_tc_1749 affirmed on this issue ustc 467_f2d_1184 c a william k coors and phyllis e 60_tc_368 aff’d 519_f2d_1280 10th cir cert_denied 423_us_1087 the fact that the taxpayer consistently reported its income using the method described above does not mean that the method clearly reflects income a failure to clearly reflect income over many years cannot be justified on grounds of tenure 60_tc_368 aff’d 519_f2d_1280 10th cir cert_denied 423_us_1087 72_tc_521 aff’d on another issue 633_f2d_512 7th cir in the present situation the taxpayer uses the accrual_method of accounting in computing business_expenses for all its operations including expenses relating to the mortgage and commercial loan operations in order to clearly reflect its income the taxpayer must report interest_income from commercial loans and mortgage loans on the accrual_method revrul_86_35 1986_1_cb_218 it is well established that the service is not bound to allow a taxpayer to continue to use its method notwithstanding its consistent use 65_tc_897 pincite aff'd 571_f2d_514 10th cir 60_tc_368 aff'd f2d 10th cir cert_denied 423_us_1087 argument that a method has been long utilized and tacitly approved can be answered that consistency does not make it right failure to clearly reflect income cannot be justified on grounds of tenure plr petitioner argues that consistency in the area of inventory_valuation is of prime consideration citing sec_1_471-2 income_tax regs we agree with petitioner that consistency should be given greater weight than any particular method of inventory_valuation provided the method used conforms with the requirement of sec_471 an erroneous method does not become acceptable solely upon the consistent use over an extended period of time d loveman son export corporation supra furthermore we do not feel that the use of a method for a period of two and one-half years before it is questioned is a sufficient period of time for the court to give any weight to the element of consistency photo-sonics inc v commissioner petitioner has raised three additional arguments which we think can be disposed of rather quickly first petitioner states that it has consistently accrued both deferred premium installments and the related commission expenses for many years and therefore should be entitled to continue this procedure by reason of that portion of sec_1_446-1 income_tax regs which provides a method_of_accounting which reflects the consistent application of generally_accepted_accounting_principles in a particular trade_or_business in accordance with accepted conditions or practices in that trade_or_business will ordinarily be regarded as clearly reflecting income provided all items of gross_income and expense are treated consistently from year to year petitioner however neglects to point out that this very same section of the regulation provides that no method_of_accounting is acceptable unless in the opinion of the commissioner it clearly reflects income petitioner has a heavy burden in overcoming respondent’s broad discretion in determining whether a taxpayer’s method_of_accounting clearly reflects income 360_us_446 49_tc_275 not only has petitioner failed to overcome this burden but we think respondent has affirmatively proven that petitioner’s method_of_accounting with respect to this particular item does not result in a clear_reflection_of_income thus we think that petitioner’s reliance on this section of the regulations is misplaced the 65_tc_897 pincite affd 571_f2d_514 10th cir in a similar vein we reject petitioner’s contention that respondent is precluded from requiring a change_of its method_of_accounting because the cash_method is specifically authorized by statute such a contention is contradicted by the language of sec_446 which specifies that the permissible methods are subject_to the provisions of subsections a and b and the language of subsection b which authorizes respondent to require the use of a method which clearly reflects income if the method used by the taxpayer does not so do petitioner’s reliance on language in 90_tc_26 respondent may not reject a method_of_accounting which is specifically authorized in the code or regulations is misplaced that language as well as similar language in 86_tc_199 was made in the context of applying the all-events test of accrual accounting and was not directed to a situation where as is the case herein use of the inventory_method is required similar reasoning disposes of petitioner’s reliance on 78_tc_1029 where we held that respondent could not deprive a taxpayer of the right to use both the completed contract and inventory methods_of_accounting where no inconsistency appeared and such a synthesis of methods was not precluded by the regulations j p sheahan associates inc v commissioner tcmemo_1992_239 our role however is not to weigh and determine the relative merits of systems of accounting united_states v catto supra pincite nor to determine in our own judgment whether petitioner’s method clearly reflected income but to determine whether there is an adequate basis in law for respondent’s determination that petitioner’s method did not clearly reflect income 664_f2d_881 2d cir cert_denied 457_us_1133 applied communications inc v commissioner tcmemo_1989_469
